DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 11/27/20. Claim 2 has been cancelled. Claims 1 and 3-4 have been amended. Claims 5-7 have been newly added. Claims 1, 3-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (2012/0290400) in view of Sosikian (2011/0119119) and further in view of Lenahan et al.(2011/0264503).
As per claims 1, 3-7, Hoke discloses an information processing apparatus, comprising: a memory configured to store therein aggregation target data in which at least one payment destination is previously set (See Hoke, Paragraphs 0185; 0217); and a processor configured to perform a process including obtaining a designated payment destination for each of the aggregation target data (See Hoke, Paragraphs 0185; 0216).
Hoke does not explicitly disclose adding up invoice amounts indicated in the aggregation target data, for each payment destination, wherein each of the aggregation target data is given a 
However, Sosikian teaches adding up invoice amounts indicated in the aggregation target data, for each payment destination, wherein each of the aggregation target data is given a status indicating whether a payment destination has been designated or not, and wherein the process further includes adding up invoice amounts indicated in the aggregation target data given a status indicating that no payment destination has been designated (See Sosikian, Paragraphs 0007; 0057; 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sosikian within the teachings of Hoke with the motivation of providing the system presents a buyer with a transaction reporting interface. The buyer submits and the system receives transaction data for a transaction and the transaction data includes a transaction amount and a receipt number or a seller invoice number. The system sends the seller a notice (e.g., sends an invoice or a bill) of a transaction fee. The system may receive a payment from the seller or a dispute of the transaction from the seller. If a dispute is received, the system executes a predefined dispute resolution process. If a payment is received, the system credits the seller's account and, if the buyer has specified a beneficiary account, the system also credits the beneficiary account with a portion of the transaction fee payment as paid (See Sosikian, Paragraph 0007).
In addition, as best understood, Sosikian/Hoke disclose all of the limitations above. The combination of Sosikian/Hoke does not explicitly disclose “networked among a first user terminal and a second user terminal independently operated from the first user terminal, the apparatus” comprising: “a memory configured to receive and store aggregation target data from 
“second” adding “a second total” invoice amount that for “all record identifiers “having a same payment destination and” no payment “designation received from the second terminal”, and displaying a schedule as a graphical user interface on the first user terminal listing the first total amount with the record identifiers of the first adding and separately listing the second total amount with the record identifiers of the second adding, wherein the schedule is updated in real-time as the second user terminal updates any payment designation”.
However, Lenahan teaches “networked among a first user terminal and a second user terminal independently operated from the first user terminal, the apparatus” comprising: “a memory configured to receive and store aggregation target data from the first and the second user terminals in real-time with at least one of the first and the second user terminals interacting with the aggregation target data, wherein the aggregation target data includes a record identifier, payment destination account, account designation, and scheduled payment date each associated with a same record of a plurality of records, wherein the payment destination 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Lenahan within the teachings of Sosikian and Hoke with the motivation of providing electronic payment-related transactions and, more particularly, to creating new and/or reoccurring revenue sources using, in whole or in part, an allocation source (See Lenahan, Paragraph 0003).

As per claim 3, Hoke discloses an information processing method, comprising: referring, by a computer, to a memory storing therein aggregation target data in which at least one payment destination is previously set (See Hoke, Paragraphs 0185; 0217), and obtaining a designated 
However, Sosikian teaches adding up, by the computer, invoice amounts indicated in the aggregation target data for each payment destination, wherein the adding up includes adding up invoice amounts indicated in the aggregation target data given a status indicating that no payment destination has been designated, the aggregation target data each being given a status indicating whether a payment destination has been designated or not (See Sosikian, Paragraphs 0007; 0057; 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sosikian within the teachings of Hoke with the motivation of providing the system presents a buyer with a transaction reporting interface. The buyer submits and the system receives transaction data for a transaction and the transaction data includes a transaction amount and a receipt number or a seller invoice number. The system sends the seller a notice (e.g., sends an invoice or a bill) of a transaction fee. The system may receive a payment from the seller or a dispute of the transaction from the seller. If a dispute is received, the system executes a predefined dispute resolution process. If a payment is received, the system credits the seller's account and, if the buyer has specified a beneficiary account, the system also credits the beneficiary account with a portion of the transaction fee payment as paid (See Sosikian, Paragraph 0007).

“receiving and storing aggregation target data from the first and the second user
terminals in real-time with at least one of the first and the second user terminals
interacting with the aggregation target data, wherein the aggregation target data includes
a record identifier, payment destination account, account designation, and scheduled
payment date each associated with a same record of a plurality of records, wherein the
payment destination account is received from a first user terminal of the user terminals
and the account designation is received from a second user terminal of the user terminals”:
“first” adding up, by the “information processing apparatus”, a first total invoice amounts “from the record identifiers having a same payment destination and any payment designation received from the second terminal”,
“second” adding “, by the information processing apparatus, a second total” invoice amounts, 
for “all record identifiers having a same payment destination and no payment designation received from the second terminal”; and “displaying a schedule as a graphical user interface on the first user terminal listing the first total amount with the record identifiers of the first adding and separately listing the second total amount with the record identifiers of the second adding, wherein the schedule is updated in real-time as the second user terminal updates any payment designation”.

“receiving and storing aggregation target data from the first and the second user
terminals in real-time with at least one of the first and the second user terminals
interacting with the aggregation target data, wherein the aggregation target data includes
a record identifier, payment destination account, account designation, and scheduled
payment date each associated with a same record of a plurality of records, wherein the
payment destination account is received from a first user terminal of the user terminals
and the account designation is received from a second user terminal of the user terminals” (See Lenahan, Fig.6; Fig.10; Paragraphs 0026-0027; 0032-0035);
“first” adding, by the “information processing apparatus”, a first total invoice amounts “from the record identifiers having a same payment destination and any payment designation received from the second terminal”, “second” adding, by the information processing apparatus, a second total” invoice amounts, for “all record identifiers having a same payment destination and no payment designation received from the second terminal”; and “displaying a schedule as a graphical user interface on the first user terminal listing the first total amount with the record identifiers of the first adding and separately listing the second total amount with the record identifiers of the second adding, wherein the schedule is updated in real-time as the second user terminal updates any payment designation” (See Lenahan, Fig.6; Fig.10; Paragraphs 0026-0027; 0032-0035; 0048; 0069-0070; 0081-0082).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Lenahan within the teachings of Sosikian and Hoke with the motivation of providing electronic payment-related transactions and, more 

As per claim 4, Hoke discloses a non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising: referring to a memory storing therein aggregation target data in which at least one payment destination is previously set (See Hoke, Paragraphs 0185; 0217), and obtaining a designated payment destination for each of the aggregation target data (See Hoke, Paragraphs 0185; 0216).
Hoke does not explicitly disclose adding up invoice amounts indicated in the aggregation target data for each payment destination, wherein the adding up includes adding up invoice amounts indicated in the aggregation target data given a status indicating that no payment destination has been designated, the aggregation target data each being given a status indicating whether a payment destination has been designated or not.
However, Sosikian teaches adding up invoice amounts indicated in the aggregation target data for each payment destination, wherein the adding up includes adding up invoice amounts indicated in the aggregation target data given a status indicating that no payment destination has been designated, the aggregation target data each being given a status indicating whether a payment destination has been designated or not (See Sosikian, Paragraphs 0007; 0057; 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sosikian within the teachings of Hoke with the motivation of providing the system presents a buyer with a transaction reporting interface. The buyer submits and the system receives transaction data for a transaction and the transaction data includes a transaction amount and a receipt number or a seller invoice number. 
In addition, as best understood, Sosikian/Hoke disclose all of the limitations above. The combination of Sosikian/Hoke does not explicitly disclose “The combination of Sosikian/Hoke does not explicitly disclose “an information processing apparatus “provide, with an information processing apparatus, access to aggregation target data stored in the information processing apparatus by a first user terminal and a second user terminal independently operated from the first user terminal”; and  receive and store aggregation target data from the first and the second user terminals in real-time with at least one of the first and the second user terminals 
interacting with the aggregation target data, wherein the aggregation target data includes
a record identifier, payment destination account, account designation, and scheduled
payment date each associated with a same record of a plurality of records, wherein the
payment destination account is received from a first user terminal of the user terminals
and the account designation is received from a second user terminal of the user terminals” (See Lenahan, Fig.6; Fig.10; Paragraphs 0026-0027; 0032-0035); “first”, by the information processing apparatus, “a first total” invoice amounts “from the record identifiers having a same payment destination and any payment designation received from the second terminal”; “second”, by the information processing apparatus, a second total invoice amounts, “for all record identifiers having a same payment destination and no payment designation received from the second terminal; and displaying a schedule as a graphical user interface on the first user terminal listing 
However, Lenaham teaches “an information processing apparatus “provide, with an information processing apparatus, access to aggregation target data stored in the information processing apparatus by a first user terminal and a second user terminal independently operated from the first user terminal”; and  receive and store aggregation target data from the first and the second user terminals in real-time with at least one of the first and the second user terminals 
interacting with the aggregation target data, wherein the aggregation target data includes
a record identifier, payment destination account, account designation, and scheduled
payment date each associated with a same record of a plurality of records, wherein the
payment destination account is received from a first user terminal of the user terminals
and the account designation is received from a second user terminal of the user terminals”;
“first”, by the information processing apparatus, “a first total” invoice amounts “from the record identifiers having a same payment destination and any payment designation received from the second terminal”; “second”, by the information processing apparatus, a second total invoice amounts, “for all record identifiers having a same payment destination and no payment designation received from the second terminal; and displaying a schedule as a graphical user interface on the first user terminal listing the first total amount with the record identifiers of the first adding and separately listing the second total amount with the record identifiers of the second add, wherein the schedule is updated in real-time as the second user terminal updates any payment designation”(See Lenahan, Fig.6; Fig.10; Paragraphs 0026-0027; 0032-0035; 0048; 0069-0070; 0081-0082).


As per claim 5, Sosikian/Hoke and Lenahan discloses the apparatus of claim 1, wherein the processor is further configured to, upon receipt of a request from the first user terminal, display a record graphical user interface with a pay option, and, upon selection of the pay option in the record graphical user interface, transfer an invoice amount associated with the record identifier of the record graphical user interface to the payment designation stored in association with the record identifier (See Hoke, Paragraphs 0041;  0112-0113; 0120-0121).

As per claim 6, Sosikian/Hoke and Lenahan discloses the method of claim 3, further comprising:
displaying, upon receipt of a request from the first user terminal, a record graphical user interface with a pay option, and, upon selection of the pay option in the record graphical user interface, transfer an invoice amount associated with the record identifier of the record graphical user interface to the payment designation stored in association with the record identifier (See Hoke, Paragraphs 0041;  0112-0113; 0120-0121).

As per claim 7, Sosikian/Hoke and Lenahan discloses the non-transitory computer-readable storage medium of claim 4, wherein the computer program further causes the information processing apparatus to, display, upon receipt of a request from the first user terminal, a record graphical user interface with a pay option, and, upon selection of the pay option in the record .

Response to Arguments
Applicant’s arguments filed on 11/27/20 with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687